Citation Nr: 1760191	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  13-27 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

A personal hearing was conducted between the Veteran and undersigned in May 2016.  A transcript is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he suffers from peripheral neuropathy of the bilateral upper and lower extremities due to in-service exposure to herbicide agents.  His DD-214 reflects that he served in the Republic of Vietnam and was awarded the Combat Infantryman Badge.  A February 2014 VA examination diagnosed peripheral neuropathy of the bilateral upper and lower extremities.  However, in that regard, there is conflicting evidence with regard to whether a diagnosis of early-onset peripheral neuropathy, which has been the basis the AOJ's denial of his claim.

Nevertheless, when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  

To this end, the Board notes the January 2013 and June 2016 private medical opinions from Dr. Reed.  See December 2012 Third Party Correspondence; July 2016 Statement in Support of Claim.  Both opinions state that Dr. Reed "has no other explanation" for the Veteran's neuropathy "than a toxic exposure such as Agent Orange."  However, private treatment records show that Dr. Reed diagnosed the Veteran with cervical degenerative disc disease and observed that the condition may be the cause of the Veteran's reported neck, shoulder, arm, and hand pain.  See October 2012 Medical Treatment Record, Non-Government Facility.  The absence of a reasoned medical explanation supporting Dr. Reed's attribution of the Veteran's peripheral neuropathy to herbicide agent exposure, particularly given the treatment records, renders the opinions inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  A VA examination was conducted in 2014 but did not address the etiology question.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding VA treatment records.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.

2. Then, return the file to the examiner who completed the February 2014 examination.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran met the requirements for a diagnosis of early-onset peripheral neuropathy within a year of his presumed in-service exposure to herbicide agent exposure and, if so, did manifest to a compensable degree.  

If a diagnosis of early-onset peripheral neuropathy is not made, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's peripheral neuropathy is otherwise etiologically related to his active service, to include as the result of in-service herbicide agent exposure.

The examiner must acknowledge review of the pertinent evidence of record, including the Veteran's reports of symptom manifestation.  The aforementioned statements and records from Dr. Reed should be discussed as should the lay statements received from the Veteran and his brother.  All necessary examinations, tests, and studies should be conducted.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3. Then, readjudicate the appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




